04/29/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0074


                                      DA 21-0074
                                   _________________



 IN THE MATTER OF:

 Z.E.M.M.,                                                         ORDER

              A Youth in Need of Care.


                                   _________________

       Appellant has filed a motion for an extension of time within which to file the reply
brief. Good cause appearing,
       IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ reply brief
shall be filed on or before June 1, 2021.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 29 2021